        Case 1:20-cv-00968-BAM Document 9 Filed 08/04/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    RICHARD ARMENTA,                                 Case No.: 1:20-cv-00968-BAM (PC)
10                       Plaintiff,                    ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS AS MOOT
11           v.
12    BURNS, et al.,                                   (ECF No. 7)

13                       Defendants.
14

15          Plaintiff Richard Armenta (“Plaintiff”) is a state prisoner proceeding pro se and in forma

16   pauperis in this civil action pursuant to 42 U.S.C. § 1983. On July 27, 2020, the Court granted

17   Plaintiff’s application to proceed in forma pauperis in this action pursuant to 28 U.S.C. § 1915.

18   (ECF No. 6.) On August 3, 2020, Plaintiff filed another motion to proceed in forma pauperis.

19   (ECF No. 7.)

20          It appears the Court’s order has crossed in the mail with Plaintiff’s motion. As Plaintiff

21   has already been granted leave to proceed in forma pauperis in this action, no further applications

22   are needed. Accordingly, Plaintiff’s August 3, 2020 motion to proceed in forma pauperis, (ECF

23   No. 7), is DENIED as moot.
     IT IS SO ORDERED.
24

25      Dated:      August 4, 2020                            /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
